Citation Nr: 1822337	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a liver disability to include hepatitis C and cirrhosis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel

INTRODUCTION

The Veteran has active service from August 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

This appeal was remanded in August 2016 for a videoconference hearing.  In February 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ); a transcript of the hearing is of record.  

In this decision, the Board is denying service connection for a liver disability.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's liver disability is caused by or connected to his service.


CONCLUSION OF LAW

The criteria for service connection for a liver condition are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a Hepatitis, Cirrhosis and other Liver Conditions VA examination in April 2014.  The Veteran argues that the examiner failed to perform necessary procedural tests, and therefore, the examination is inadequate.

While the Veteran is competent to report the symptoms of his liver disability, he is not a medical professional with the training or credentials to ascertain which questions should be asked and systems should be tested in order to assess his disability.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  The examiner's medical conclusions were based on a review of the entire claims folder, which would include the Veteran's own lay reports and all evidence contained in the file.  The Board finds that the report of examination and the provided opinion, especially if considered in the aggregate rather than in isolation, provide the information needed to fairly decide the claim for service connection, including addressing the determinative issue of diagnosis and causation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that his current liver disability is a result of the use of air guns to administer inoculations in service.  A current disability is present, and an in-service event is conceded.  The question before the Board is whether there is a causal relationship (nexus) between the Veteran's current liver disability and his in-service inoculations.  For the reasons described below, the Board finds that the preponderance of the evidence does not support such a relationship.

The Veteran was diagnosed with hepatitis C in 2002, 24 years after separation from service.  He claims to have no risk factors, such as blood transfusions before 1992, drug use, heavy alcohol use, tattoos or sexual transmission.

The Veteran reported at his hearing that he received all of his treatment for his liver disability from Albert Einstein Medical Center, Center for Liver Disease (AEMC) and the Liver Center in Hopewell, New Jersey.  Post-service treatment records show the Veteran was also treated at Mercer Bucks Hematology Oncology (MBHO).

A May 2007 encounter report from AEMC to two of the Veteran's physicians reported that the Veteran most likely acquired chronic hepatitis C in the early 80s through blood transfusion.  See January 24, 2013, Medical Treatment Record, p. 244.  A June 2008 encounter report from MBHO to two the same physicians reported that the Veteran believed that his hepatitis C was the result of a 1987 stabbing for which he required several blood transfusions.  Id, p. 237.  The Veteran reported smoking 1.5 packs of cigarettes for 35 years and a history of drinking 2 alcoholic beverages each weekend until learning he had hepatitis C.  Id.  A June 2010 progress note reported the Veteran to have a past medical history that included a collapsed lung.  Id, p. 33.

At his hearing before the Board in February 2017, the Veteran denied being stabbed and receiving a blood transfusion in 1987.  However, the Board finds that the contemporaneous treatment records described above are more reliable and have more probative value than the Veteran's more recent lay statement submitted in support of this claim.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736   (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). The fact that the Veteran's statement in support of this claim directly conflicts with the earlier treatment records showing that he reported being stabbed and receiving blood transfusions in 1987 reflects his bias in supporting his claim for benefits, and leads to a finding that it is not credible.  

The record includes VA Fast Letter 04-13, dated June 29, 2004, entitled "Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection."  Fast Letter 04-13 lists the following risk factors for hepatitis C: direct percutaneous (through the skin) exposures to blood, such as injection drug users, blood transfusions before screening of the blood supply began in 1992, and occupational exposure; sexual transmission; and contamination through infected needles.  It reported that, though there was one report of hepatitis B transmission through air gun and none of hepatitis C, it is biologically plausible to transmit hepatitis C with an air gun.  The memo concludes that it is essential that a report on which service connection is made includes a full discussion of all modes of transmission and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

The Veteran's primary care provider (PCP) opined in a September 2013 letter that it is biologically plausible that air gun inoculation is how the Veteran contracted hepatitis C.  He stated that "to [his] knowledge" the Veteran has no other risk factors, and it has been proven that the sanitation and disinfectant materials that were used to clean the guns between inoculations did not kill the hepatitis C virus.  The Veteran was noted to have no tattoos or history of using tobacco, alcohol, or illicit drugs.  The Board notes that the Veteran's PCP received the May 2007 and June 2008 encounter reports discussed above.

At his April 2014 VA examination, the Veteran was diagnosed with cirrhosis secondary to hepatitis C and hemochromatosis.  The medical examiner reviewed the Veteran's file and recorded all of his statements about his current symptoms.  An active hepatitis infection was not found and was noted to have been absent in a 2012 test, as well.  A September 2013 endoscopy of the esophagus and stomach showed grade 1 varices from cirrhosis.  On examination, the Veteran reported near-constant and debilitating fatigue and malaise; daily anorexia, arthralgia, right upper quadrant and abdominal pain; and intermittent nausea and vomiting.  The examiner opined that, since there are no recorded cases of transmission of hepatitis C from air gun vaccinations, and, the Veteran did receive a blood transfusion in the 1980s which is a very well known risk factor for acquiring hepatitis C, it is less likely than not that the Veteran's hepatitis C was acquired from the vaccinations by air gun that occurred while on active duty.

The Board finds the April 2014 VA medical examiner's opinion to be the most probative with regard to whether there is a nexus between the Veteran's liver disability and his service, as it was based upon an accurate history and supported by a clear rationale.  Though the Veteran's PCP stated that the Veteran had no risk factors and it is was biologically plausible for the Veteran to contract hepatitis C through air gun inoculation, he failed to address medical evidence of record and in his possession that reported 1980s blood transfusions as the source of the Veteran's hepatitis C.  Because the examiner did not acknowledge and consider the Veteran's other risk factors of being stabbed and receiving blood transfusions after service in 1987, his opinion is based upon an incomplete history and lacks probative value.  Additionally, the Board finds the PCP's statement to lack the degree of medical certainty necessary to create a nexus.

The Veteran has submitted a number of charts from an unknown source relating to the incidence of hepatitis C in service members. The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the Veteran is accompanied by a previously submitted opinion of a medical expert which does not address the evidence as it relates to the Veteran's claim.  There is no medical opinion of record that correlates the charts submitted with the Veteran's contentions.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.

Although grateful for the Veteran's honorable service, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present 


and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility.


ORDER

Service connection for a liver condition is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


